Citation Nr: 0003934	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  95-05 770 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from November 1964 to October 
1966.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 


REMAND

The claims file contains a copy of a January 1998 decision of 
the Social Security administration (SSA) awarding disability 
benefits.  That decision references a number of exhibits 
pertinent to SSA's determination that the veteran was 
disabled.  However, that decision does not include an 
appendix identifying the various exhibits and does not 
include appended copies of the medical evidence utilized in 
making the determination in question.  The Board cannot 
ascertain, therefore, whether it has the medical evidence 
utilized by the SSA in rendering its decision favorable to 
the veteran.  "As part of the Secretary's obligation to 
review and thorough and complete record, VA is required to 
obtain evidence from the Social Security Administration, 
including any decisions of the administrative law judge, and 
to give that evidence appropriate weight."  Hayes v. Brown, 
9 Vet. App. 67, 74 (1996), see also Baker v. West, 11 Vet. 
App. 163, 169 (1998); Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).  

The Board notes that SSA found the veteran disabled on the 
basis of multiple disabilities, including severe 
postoperative coronary discomfort, chronic renal 
insufficiency, hypertension, lumbar degenerative joint 
disease, asthma, and decreased peripheral vision.  As to the 
heart disease, the veteran has a history of coronary bypass 
surgery in 1993.  It is apparent that SSA relied upon medical 
evidence dated proximate to that time, as there is very 
little medical evidence dated in recent years relating to the 
veteran's cardiac status or most of his other disabilities 
but, as noted above, SSA may have based its decision, in 
part, upon medical evidence not in the claims file.  The RO 
scheduled the veteran for VA pension examinations in 1997 to 
determine the severity of his disabilities but he failed to 
report for those evaluations.  However, he did appear before 
the undersigned at a Travel Board hearing in December 1999, 
and he indicated at that time that he was unable to keep his 
scheduled appointment because he had been homeless.  Under 
the circumstances, it is the Board's judgment that the 
veteran should be afforded another opportunity to present for 
examinations appropriate to evaluate the current status of 
his disabilities.  

Therefore, this case is remanded for the following 
development:

1.  The RO should contact the SSA and secure copies 
of all evidence, labeled as exhibits, utilized in 
rendering the January 1998 SSA decision, which 
granted the veteran Social Security disability 
benefits.  Copies of those exhibits should be 
associated with the claims files.

2.  The RO should also ask the veteran to provide 
the names and addresses of any VA or non-VA health 
care providers, who have provided treatment for his 
disabilities in recent years.  After obtaining the 
necessary authorization, the RO should request any 
records identified (which are not already in the 
claims file).  Any information obtained is to be 
associated with the claims file.   

3.  Thereafter, the veteran should be afforded a 
general medical examination for the purpose of 
evaluating the status of any disabilities currently 
present, including heart disease with a history of 
coronary bypass surgery, chronic renal 
insufficiency, hypertension, lumbar degenerative 
joint disease, asthma, and decreased peripheral 
vision.  All indicated studies and additional 
examinations should be performed.  The claims file 
should be made available to the examiner(s) for 
review.

4.  This is to put the veteran on notice, and in 
keeping with the VA's duty to assist, as announced 
in Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991), that at least in part the purpose of the 
examination requested in this remand is to obtain 
information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran 
is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (1999), failure to cooperate by 
attending the requested VA examination may result 
in an adverse determination.
When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




